THOMPSON, Judge.
Victor Waller appeals his conviction for aggravated battery with a firearm.1 He alleges that the trial court erred when it scored the victim injury as severe and added 40 points to his sentencing scoresheet. We affirm.
The evidence adduced at trial shows that Waller shot the victim -with a .410 shotgun shell at close range. Six pellets struck the victim and two remain in his body: one lodged in his retina and the other “an inch off’ the right ventricle of his heart. The scoring of victim injury is within the sound discretion of the trial court and here we find that the record supports scoring the injury *837as severe. Kelly v. State, 701 So.2d 1253 (Fla. 5th DCA 1997); Brown v. State, 652 So.2d 488 (Fla. 5th DCA 1995).
AFFIRMED.
GRIFFIN, C.J., and COBB, J., concur.

. § 784.045(1)(A)(2), Fla. Stat. (1995).